UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


FRIEDA DETTLAFF; DIETER H.              
DETTLAFF,
               Plaintiffs-Appellants,
                 v.
                                                 No. 00-1588
HOLIDAY INNS, INCORPORATED;
MAHVIR CORPORATION-HOLIDAY INN;
JAY PATEL; STEPHEN ARP,
              Defendants-Appellees.
                                        
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                           (CA-98-359-5)

                      Submitted: April 20, 2001

                       Decided: May 14, 2001

         Before WILKINS and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Robinson O. Everett, Craig M. Kabatchnick, Sandra G. Herring,
EVERETT & EVERETT, Durham, North Carolina; Daniel H. Green-
berg, New York, New York, for Appellants. Robert W. Sumner,
Leigh Ann Smith, CRANFILL, SUMNER & HARTZOG, L.L.P.,
2                   DETTLAFF v. HOLIDAY INNS, INC.
Raleigh, North Carolina; Sam S. Woodley, Jr., Maurice G. Crumpler,
BATTLE, WINSLOW, SCOTT & WILEY, P.A., Rocky Mount,
North Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Dieter and Frieda Dettlaff appeal the district court’s order granting
summary judgment in favor of the motel proprietors in their civil
action for negligence. The Dettlaffs were the victims of an armed rob-
bery in the Holiday Inn parking lot. The Dettlaffs claimed the propri-
etors of the Holiday Inn could have reasonably foreseen the robbery
and should have taken steps to prevent it. We review grants of sum-
mary judgment de novo. Higgins v. E. I. DuPont de Nemours & Co.,
863 F.2d 1162, 1167 (4th Cir. 1988). Finding no reversible error, we
affirm.

    The Dettlaffs arrived at the Dortches Holiday Inn at approximately
12:45 a.m. The couple parked under a light and were robbed at gun-
point as they exited their car. The robbers were soon apprehended,
and most of the stolen possessions were recovered. The Dettlaffs sued
the Appellees for negligence, arguing the armed robbery was reason-
ably foreseeable and the Appellees should have taken steps to prevent
it.

   The Dettlaffs enumerate five issues on appeal related to reasonable
foreseeability and the standard of review on summary judgment.
Summary judgment is properly granted when there are no genuine
issues of material fact and when the record taken as a whole could not
lead a rational trier of fact to find for the non-moving party. Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986). In determining
whether summary judgment is appropriate, the facts are viewed in the
light most favorable to the non-moving party. Id. at 255.
                    DETTLAFF v. HOLIDAY INNS, INC.                      3
   Generally, intentional criminal acts of third persons cannot be rea-
sonably foreseen by a proprietor and are not the basis for proprietor
liability. See Foster v. Winston-Salem Joint Venture, 281 S.E.2d 36,
38 (N.C. 1981). However, under North Carolina law, a proprietor may
be held liable for injuries arising from the proprietor’s failure to exer-
cise reasonable care to discover harmful acts of third persons are
occurring, or are likely to occur, coupled with the proprietor’s failure
to provide reasonable means to protect his patrons from harm or give
a warning adequate to enable patrons to avoid harm. See Murrow v.
Daniels, 364 S.E.2d 392, 397 (N.C. 1988); see also Cassell v. Collins,
472 S.E.2d 770, 772 (N.C. 1996). The most probative evidence on the
question of whether a criminal act was foreseeable is evidence of
prior criminal activity. See Connelly v. Family Inns of America, Inc.,
540 S.E.2d 38, 40 (N.C. Ct. App. 2000) (citing Sawyer v. Carter, 322
S.E.2d 813, 815 (N.C. Ct. App. 1985)). Relevant prior criminal con-
duct includes locations where prior crimes occurred, see, e.g., Mur-
row, 364 S.E.2d at 397, the type of prior crimes committed, see, e.g.,
Shepard v. Drucker & Falk, 306 S.E.2d 199, 202 (N.C. Ct. App.
1983), and the amount of prior criminal activity. See, e.g., Connelly,
540 S.E.2d at 41; Urbano v. Days Inn of America, Inc., 295 S.E.2d
240, 242 (N.C. Ct. App. 1982).

   We agree the armed robbery was not reasonably foreseeable. Fur-
thermore, we find the district court properly construed all material
facts in the light most favorable to the Dettlaffs. Accordingly, we
affirm on the reasoning of the district court. See Dettlaff v. Holiday
Inns, Inc., No. CA-98-359-5 (E.D.N.C. Apr. 3, 2000). We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED